Case: 1:16-cv-08637 Document #: 4460-9 Filed: 03/25/21 Page 1 of 10 PageID #:295466




                   EXHIBIT H
        Case: 1:16-cv-08637 Document #: 4460-9 Filed: 03/25/21 Page 2 of 10 PageID #:295467




From:                               Szeremeta, Peter <peterszeremeta@eversheds-sutherland.com>
Sent:                               Tuesday, February 16, 2021 1:03 PM
To:                                 Lori Lustrin; Ilana Drescher; Robert Turken; Shalia Sakona
Cc:                                 Gorham, Patricia; de Fouw, Dylan
Subject:                            Broilers - Dkt. 264 & Initial Disclosures of DAP Bojangles
Attachments:                        Bojangles Initial Disclosures 2 9 2021.pdf


Hi Lori: I’m writing on behalf of Defendants with respect to two issues regarding the Dkt. 264 and initial disclosures
served by Plaintiff Bojangles.

First, Bojangles’ disclosures do not meet the requirements of Rule 26(a)(1)(i), which require Bojangles to disclose the
subjects of discoverable information likely held by each disclosed individual that Bojangles may use to support its
claims. Please provide updated disclosures containing this information by February 19, 2021.

Second, we understand that Bojangles has identified the following individuals as proposed document custodians:

        Pete Bungert;
        Sharon Widlits;
        Clay Enloe;
        Keith Rosenthal;
        Matt Runkle;
        Anita Isenhour;
        Tracy Franks.

Defendants have one requested addition to this list: Ken Scott, who we understand was Bojangles’ Director of Quality
Assurance from 2007 to 2016. We have reviewed documents already produced in the litigation and have identified
several communications between Mr. Scott and various producers regarding Bojangles’ purchases of chicken. Please let
us know if Bojangles will agree to add Mr. Scott as a document custodian.

Currently, our deadline to submit custodial disputes to the court is tomorrow, February 17. With the extension on
Bojangles’ initial disclosures, we request that the parties stipulate to move this deadline to next Monday, February
22. This brief extension will allow time for a meet and confer, if necessary, regarding the requested addition of Mr. Scott
as a custodian. Please confirm that Bojangles has no objection.

Best regards,
Peter


Peter Szeremeta | Associate | T: +1.404.853.8170



From: Shalia Sakona <ssakona@bilzin.com>
Sent: Tuesday, February 9, 2021 5:25 PM
To: RMcCabe@mayerbrown.com; OPottinger@mayerbrown.com; jpennington@sgrlaw.com; Szeremeta, Peter
<PeterSzeremeta@eversheds‐sutherland.us>; patriciagorham@eversheds‐sutherland.com; jimmcgibbon@eversheds‐
sutherland.com; DNEWMAN@sgrlaw.com; ed@koniecznylaw.com; PSANDERS@sgrlaw.com;
James.Sulentic@KutakRock.com; John.Passarelli@KutakRock.com; Stephen.Dacus@KutakRock.com;
Maggie.Ebert@KutakRock.Com; WKatt@MillerShakman.com; BREYNOLDS@RoseLawFirm.com;

                                                             1
         Case: 1:16-cv-08637 Document #: 4460-9 Filed: 03/25/21 Page 3 of 10 PageID #:295468
AWOFFORD@RoseLawFirm.com; JHALL@RoseLawFirm.com; RBERITIE@RoseLawFirm.com; RSMITH@RoseLawFirm.com;
ARITTENHOUSE@RoseLawFirm.com
Cc: Scott N. Wagner <SWagner@bilzin.com>; Lori Lustrin <llustrin@bilzin.com>; Robert Turken <rturken@bilzin.com>;
Ilana Drescher <idrescher@bilzin.com>; Fanny Morera, MBA <fmorera@bilzin.com>; Benjamin Mitchel
<bmitchel@bilzin.com>; Brianna Sainte <bsainte@bilzin.com>; BSBPA eService <eservice@bilzin.com>; Melissa C.
Pallett‐Vasquez <mpallett@bilzin.com>; Alicia Lopez‐Thomsen <alopez@bilzin.com>
Subject: RE: In re Broiler Antitrust Litigation: Bojangles' Restaurants, Inc. v. Tyson Foods, Inc., Case No. 1:20‐cv‐7734:
service of Initial Disclosures [IWOV‐MIAMI.FID1447217]

Good evening,

         Attached and served upon you in the above‐captioned matter, please find Bojangles' Initial Disclosures.

Best,
Shalia




     Shalia Sakona
     Attorney
     Bilzin Sumberg Baena Price & Axelrod LLP
     1450 Brickell Avenue, 23rd Floor                                                  Tel 305.350.7216
     Miami, Florida 33131                                                       Direct Fax 305.351.2238
     www.bilzin.com                                                                 ssakona@bilzin.com

Stay up to date on the legal and business challenges and opportunities posed by COVID-19.
Access Bilzin Sumberg's COVID-19 Resource Center here.

CAUTION: Please be aware of the increase in cybercrime and fraud. Bilzin Sumberg personnel will not
ordinarily provide wire transfer or other payment instructions by email relating to the payment of Bilzin
Sumberg invoices or advance fee deposits. Although payment instructions may be provided by email in
connection with client matters such as closings, please contact us to obtain verbal verification prior to initiating
any payments.

This message contains information which may be confidential and privileged. Unless you are the addressee (or
authorized to receive for the addressee), you may not use, copy or disclose to anyone the message or any
information contained in this message. If you have received this message in error, please advise the sender by
reply e-mail or reply to info@bilzin.com, and delete the message. Thank you very much.
Eversheds Sutherland (US) LLP is part of a global legal practice, operating through various separate and distinct legal entities, under
Eversheds Sutherland. For a full description of the structure and a list of offices, please visit www.eversheds-sutherland.com.

This e-mail message, together with any attachments, is intended only for the above named recipient(s) and may contain privileged and/or
confidential information. If you are not an intended recipient, you must not review, copy or show the message and any attachments to
anyone. Please reply to this e-mail and highlight the mistaken transmission to the sender, and then immediately delete the message.




                                                                       2
Case: 1:16-cv-08637 Document #: 4460-9 Filed: 03/25/21 Page 4 of 10 PageID #:295469




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


IN RE BROILER CHICKEN ANTITRUST
LITIGATION                                            Case No. 1:16-cv-08637


BOJANGLES’ RESTAURANTS, INC. AND                      District Judge Thomas M. Durkin
BOJANGLES OPCO, LLC,
                                                      Magistrate Judge Jeffrey T. Gilbert
                Plaintiff,
v.

TYSON FOODS, INC.; al.,                               Case No: 1:20-cv-7734

                Defendants.


 BOJANGLES’ INITIAL DISCLOSURES PURSUANT TO FED. R. CIV. P. 26(A) AND
                             DKT. 264

        Plaintiffs Bojangles’ Restaurants, Inc. and Bojangles Opco, LLC (collectively, “Bojangles”)

hereby submit the following disclosure pursuant to Fed. R. Civ. P. 26(a) and the Court’s Order

Regarding Disclosure of Information (Dkt. 264). This disclosure is designated as “Highly

Confidential Information” under the Agreed Confidentiality Order in this litigation (Dkt. 202). This

disclosure is based on Bojangles’ investigation to date and current understanding of the facts. If

Bojangles becomes aware of additional responsive information, Bojangles will supplement this

disclosure, as required by the applicable rules. In making these initial disclosures, Bojangles does

not concede any of the information is discoverable or relevant in this litigation and does not waive

the right to object to discovery or the introduction of documents or testimony for any reason.




 MIAMI 8029121.1 81810/92006


                                                 1
Case: 1:16-cv-08637 Document #: 4460-9 Filed: 03/25/21 Page 5 of 10 PageID #:295470



        I.      DISCLOSURES PURSUANT TO FED. R. CIV. P. 26(a)

Disclosure of individuals likely to have discoverable information that Plaintiffs may use to
support their claims, pursuant to Fed. R. Civ. P. 26(a)(1)(i):

    1. Peter Bungert (c/o Bilzin Sumberg)

    2. Sharon Widlits (c/o Bilzin Sumberg)

    3. Clay Enloe (c/o Bilzin Sumberg)

    4. Keith Rosenthal (c/o Bilzin Sumberg)

    5. Matt Runkle (c/o Bilzin Sumberg)

    6. Anita Isenhour (c/o Bilzin Sumberg)

    7. Tracy Franks (c/o Bilzin Sumberg)

        Bojangles reserves the right to supplement or revise this list with individuals identified during

discovery in the case as having discoverable information.

Disclosure of documents that Plaintiffs may use to support their claims, pursuant to Fed.
R. Civ. P. 26(a)(1)(ii):

        Bojangles may support their claims with documents in the custodial files of their personnel

with responsibility for purchasing Broilers, to be collected and produced in discovery, including

emails and other electronic documents; data regarding Bojangles’ purchases of Broilers to be

collected and produced in discovery; and documents that have been or will be produced by

Defendants or third parties in discovery.

        Bojangles reserves the right to supplement or revise this list.

Disclosure of claimed damages pursuant to Fed. R. Civ. P. 26(a)(1)(iii):

        As a general matter, Bojangles seeks recovery for damages as a result of the

supracompetitive prices Bojangles was charged for chicken due to Defendants’ unlawful conduct.


MIAMI 8029121.1 81810/92006


                                                   2
Case: 1:16-cv-08637 Document #: 4460-9 Filed: 03/25/21 Page 6 of 10 PageID #:295471



Bojangles is entitled to treble damages in accordance with Section 4 of the Clayton Act, 15 U.S.C. §

15. The computation of Bojangles’ damages will depend on expert opinion and testimony to be

disclosed pursuant to Fed. R. Civ. P. 26(a)(2)(D) in accordance with the schedule set by the Court,

and on information yet to be obtained from Defendants.

        Bojangles reserves the right to supplement or revise this list.

Disclosure of applicable insurance agreements pursuant to Fed. R. Civ. P. 26(a)(1)(iv):

        This section pertains to insurance, if any, that is available to cover, in whole or in part, any

aspect of Bojangles’ claim. Bojangles is not aware of any applicable insurance coverage.

        II.     DISCLOSURES PURSUANT TO THE COURT’S ORDER REGARDING
                DISCLOSURE OF INFORMATION (DKT. 264)

 Subpart (a)(ii): Organizational Charts: . . . ii. Direct Purchaser Plaintiffs: Organizational
 charts sufficient to show the names and titles of individuals with the following positions or
 responsibilities relating to the purchase of Broiler chickens:

              1. Plaintiffs’ claims and allegations in the DPP Second Consolidated Amended
              Complaint; and

              2. Plaintiffs’ purchase of Broilers, including executives with the title of Director,
              Vice President, or higher.

Plaintiffs may create a list of individuals with the job responsibilities listed above in lieu of
a formal organizational chart, so long as such a list provides the individual’s name, title,
the time period during which they held that title.

        Response to Subpart (a)(ii):

        Based on Bojangles’ investigation to date and current understanding of the facts,

Bojangles discloses the following list of individuals.

       Name                    Title                    Start Date     End Date
 Keith Rosenthal Senior Vice President of Purchasing & 8/1987      2/2016
                 Product Development
 Peter Bungert   Senior Director of Purchasing         11/12/14    7/26/17


MIAMI 8029121.1 81810/92006


                                                    3
Case: 1:16-cv-08637 Document #: 4460-9 Filed: 03/25/21 Page 7 of 10 PageID #:295472



 Sharon Widlits      Supply Chain Coordinator                 10/2015      N/A

 Clay Enloe          Senior Manager of Purchasing             5/23/16      N/A

 Ken Koziol          Chief Restaurant Support Officer         2/2019       01/2020

 Tracy Franks        Senior Supply Chain Manager              6/2014       N/A

 Anita Isenhour      Administrative Assistant                 10/2015      N/A

 David Lyons    Senior Director of Supply Chain &             9/2019       N/A
                Quality
 Randy Lawrence Vice President of Supply Chain                10/2017      10/2018


Subpart (c): Email Systems: Identification of the email system used, including the name of the
email system, version number (including applicable dates for different versions, if readily
available), and time period or number of days for which email is retained on the system.

        Response to Subpart (c): Based on Bojangles’ investigation to date and current

understanding of the facts, Bojangles discloses the following systems:

Email System Version                Date

Exchange 5.5                        2007-2014

Exchange 2007                       early 2014 - Updated to Cumulative update 14

Exchange 2010                       Late 2015

Exchange 2013                       Early 2016

Mimecast                            Starting 2017

Exchange 2013 CU23                  Late 2020

        Any data contained for the foregoing systems are only retained for a period of seven years,

unless it is subject to a litigation hold.



MIAMI 8029121.1 81810/92006


                                                    4
Case: 1:16-cv-08637 Document #: 4460-9 Filed: 03/25/21 Page 8 of 10 PageID #:295473



Subpart (d): Non-custodial Data Sources: A list of known non-custodial data sources (e.g. shared
drives, servers, etc.), if any, likely to contain discoverable ESI. These lists will identify the
databases that are likely to contain discoverable “structured data.”

        Response to Subpart (d): Based on Bojangles’ investigation to date and current

understanding of the facts, Bojangles discloses the following responsive databases:

Unstructured Data: Bojangles’ G-Drive, Box.com, and Office 365, are likely to contain documents

and data related to Bojangles’ purchase of Broilers.

Structured Data: Arrowstream, a third-party system, contains transactional purchase data related to

Broilers for a portion of the relevant period. Bojangles’ shared drive contains transactional purchase

data related to broilers for a portion of the relevant period that was downloaded from iTrade, which

Bojangles utilized prior to Arrowstream.

Subpart (e): Document Retention Policies: Document retention and/or destruction policies in

effect since January 1, 2007 to September 2, 2016.


        Response to Subpart (e):

        Based on Bojangles’ investigation to date and current understanding of the facts, Bojangles

states that their current retention policy is to retain emails for seven years. Bojangles further

identifies the following document retention policy: IT Document Retention Protocols (2017 through

the present). Bojangles further states that, for the applicable period, while it did not have an official

document retention or destruction policy in place, it did maintain data recovery and backup protocols.

Subpart (f): Employee Technology Use Policies: Employee Technology Use Policies in effect since
January 1, 2007 to September 2, 20 16, including (if they exist) policies concerning use by employees
of cell phones, notebook computers, and tablets for business purposes. Without intending to limit,
such policies may go by the following names: bring-your-own device (BYOD) policies, choose-your-
own-device (CYOD) policies, corporate-liable-employee-owned (CLEO) policies, corporate-
owned/personally enabled (COPE) policies, mobile-device management (MDM) policies, and dual-
use device policies. Plaintiffs and Defendants will disclose if they have no such policies.

MIAMI 8029121.1 81810/92006


                                                   5
Case: 1:16-cv-08637 Document #: 4460-9 Filed: 03/25/21 Page 9 of 10 PageID #:295474




        Response to Subpart (f): Based on Bojangles’ investigation to date and current

understanding of the facts, Bojangles discloses that, for the applicable period, it did not have an official

employee technology use policy.

Subpart (g): Phone Records: Plaintiffs and Defendants will disclose if they have downloaded
phone records from phone carriers and, if so, from which carriers they have downloaded such
records, and the categories of phone records or specific phone numbers for which they have
downloaded phone records.

        Response to Subpart (g): Bojangles states that their accounting department may have certain

paper records of long distance phone calls made through AT&T for their office telephones and through

Verizon for any corporate-owned mobile telephones during the relevant period. Bojangles is not

otherwise aware of phone records being “downloaded” from phone carriers during the relevant period.

Subpart (h): Inaccessible Data: A list of known data sources, if any, likely to contain
discoverable ESI that a party asserts is not reasonably accessible under Rule 26(b)(B) or
Rule26(b )(2)(C)(i).

        Response to Subpart (h): Based on investigation to date, Bojangles states that it has back-

up tapes stored offsite going back approximately seven years. The tapes from the earlier part of this

period were backed-up using older versions of the pertinent back-up software (Veeam), which would

create additional challenges for restoration.

Dated: February 9, 2021

                                                     BILZIN SUMBERG BAENA PRICE &
                                                     AXELROD LLP

                                                     By:    /s/ Lori P. Lustrin

                                                     Robert W. Turken
                                                     Lori P. Lustrin
                                                     Scott N. Wagner
                                                     1450 Brickell Ave
                                                     Suite 2300
                                                     Miami, Florida 33131-3456

MIAMI 8029121.1 81810/92006


                                                     6
Case: 1:16-cv-08637 Document #: 4460-9 Filed: 03/25/21 Page 10 of 10 PageID #:295475



                                                 Tel: (305) 374-7580
                                                 Fax: (305) 374-7593
                                                 rturken@bilzin.com
                                                 llustrin@bilzin.com
                                                 swagner@bilzin.com

                                                 Counsel for Plaintiffs Bojangles Restaurants,
                                                 Inc. and Bojangles Opco, LLC


                                 CERTIFICATE OF SERVICE

        The undersigned counsel hereby certifies that on this 9th day of February, 2021, a true and

correct copy of the foregoing was served via email on counsel of record for Defendants.

                                                     /s/ Lori P. Lustrin
                                                        Lori P. Lustrin




MIAMI 8029121.1 81810/92006


                                                 7
